                         Case
                          Case3:21-cr-05123-BHS Document 49
                               2:16-cr-00203-TS Document 2-2 Filed
                                                              Filed06/06/17
                                                                    04/01/21 Page
                                                                              Page11ofof77
AO 2458 (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 1



                                         UNITED          ~I.i~Vr~lgft~i~~CT COURT
                                                                   District of Utah

              UNITED STATES OF AMERICA                       2011 JUN - b ~ a 1Jb~MENT IN A CRIMINAL CASE
                                  v.                          rnsnw:r r)F uTAH
                   NATHAN JAMES SMITH                        BY: ____ -·---~--__g_~~-Number:          DUTX 2:16CR00203-001 TS
                                                                            f
                                                                   DEPUTY LE!\b-sM Number: 24546-081
                                                                            )
                                                                            )         Steven B. Killpack
                                                                            )      Defendant's Attorney
THE DEFENDANT:
ll1' pleaded guilty to count(s)        1 of the Indictment

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was fotmd guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:




       The defendant is sentenced as provided in pages 2 through           __7_ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)
                -------------
                                                         D    is     Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany- change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material clianges in econonuc circumstances.

                                                                            6/5/2017




                                                                            Honorable Ted Stewart, Senior U.S. District Judge
                                                                           Name and Title of Judge


                                                                            6/6/2017
                                                                           Date
                         Case
                          Case3:21-cr-05123-BHS Document 49
                               2:16-cr-00203-TS Document 2-2 Filed
                                                              Filed06/06/17
                                                                    04/01/21 Page
                                                                              Page22ofof77
AO 2458 (Rev. 11/16) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                      Judgment -   Page   2   of   7
 DEFENDANT: NATHAN JAMES SMITH
 CASE NUMBER: DUTX 2:16CR00203-001 TS

                                                              IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

  63 MONTHS.




      llf   The court makes the following recommendations to the Bureau of Prisons:

  The defendant shall be housed at Terminal Island, California, to facilitate family visitation.
  The defendant be given consideration for RDAP.


      llJ   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D   at                                D    a.m.     D p.m.        on

            D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                         to

  a   ~~~~~~~~~~~~~~~-
                                                      , with a certified copy of this judgment.



                                                                                                     UNITED STATES MARSHAL


                                                                            By
                                                                                                  DEPUTY UNITED STATES MARSHAL
                        Case
                         Case3:21-cr-05123-BHS Document 49
                              2:16-cr-00203-TS Document 2-2 Filed
                                                             Filed06/06/17
                                                                   04/01/21 Page
                                                                             Page33ofof77
AO 2458 (Rev. 11/16) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                       Judgment-Page     3    of        7
DEFENDANT: NATHAN JAMES SMITH
CASE NUMBER: DUTX 2:16CR00203-001 TS
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:        36 MONTHS.



                                                    MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.     D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                        Case
                         Case3:21-cr-05123-BHS Document 49
                              2:16-cr-00203-TS Document 2-2 Filed
                                                             Filed06/06/17
                                                                   04/01/21 Page
                                                                             Page44ofof77
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                             Judgment-Page _ _ _ _ _ of _ _ _ _ __
DEFENDANT: NATHAN JAMES SMITH
CASE NUMBER: DUTX 2:16CR00203-001 TS

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware ofa change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 3 0 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.
14.    You must submit your person, residence, office or vehicle to search, conducted by the probation office at a reasonable time and in a
       reasonable manner based upon reasonable suspicion of contraband or evidence of a violation of a condition of release; failure to submit
       to a search may be grounds for revocation; you must warn any other residents that the premises may be subject to searches pursuant to this
      condition.
U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

      Defendant's Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                Date   -----------~
                       Case
                        Case3:21-cr-05123-BHS Document 49
                             2:16-cr-00203-TS Document 2-2 Filed
                                                            Filed06/06/17
                                                                  04/01/21 Page
                                                                            Page55ofof77
AO 245B(Rev. 11/16)   Judgment in a Criminal Case
                      Sheet 3D - Supervised Release
                                                                                        Judgment-Page -~5- of         7
DEFENDANT: NATHAN JAMES SMITH
CASE NUMBER: DUTX 2:16CR00203-001 TS

                                        SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant shall submit to drug/alcohol testing.

 2. The defendant shall participate in a substance-abuse evaluation and/or treatment under a copayment plan as directed
 by the Probation Office. During the course of treatment, the defendant shall not consume alcohol nor frequent any
 establishment where alcohol is the primary item of order.
                         Case
                          Case3:21-cr-05123-BHS Document 49
                               2:16-cr-00203-TS Document 2-2 Filed
                                                              Filed06/06/17
                                                                    04/01/21 Page
                                                                              Page66ofof77
AO 2458 (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment -   Page -~6~_   of   7
 DEFENDANT: NATHAN JAMES SMITH
 CASE NUMBER: DUTX 2:16CR00203-001 TS
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                  JVT A Assessment*                Fine                        Restitution
 TOTALS            $ 100.00                      $ 0.00                           $ 0.00                       $ 0.00


 D The determination ofrestitution is deferred until           ----
                                                                            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664\1), all nonfederal victims must be paid
      before the United States is paid.




 TOTALS                               $                           0.00           $ - - - - - - - -0.00
                                                                                                   --


  D     Restitution amount ordered pursuant to plea agreement $

  D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fme is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the              D fine     D restitution.
        D the interest requirement for the           D     fine    D     restitution is modified as follows:

  *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
  **Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
  after September 13, 1994, but before April 23, 1996. ·
                            Case
                             Case3:21-cr-05123-BHS Document 49
                                  2:16-cr-00203-TS Document 2-2 Filed
                                                                 Filed06/06/17
                                                                       04/01/21 Page
                                                                                 Page77ofof77
AO 245B (Rev. 11/16)      Judgment in a Criminal Case
                          Sheet 6 - Schedule of Payments

                                                                                                                                    Judgment - Page    7     of          7
 DEFENDANT: NATHAN JAMES SMITH
 CASE NUMBER: DUTX 2:16CR00203-001 TS

                                                                     SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~     Lump sum payment of$                  100.00                  due immediately, balance due

             D       not later than                                             , or
             D       in accordance with D              c,      D      D,   D     E, or         D F below; or

 B     D     Payment to begin immediately (may be combined with                            DC,             DD, or              D F below); or

 C     D     Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                                (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

 D     D     Payment in equal                                  (e.g., weekly, monthly, quarterly) installments of $                                   over a period of
                                (e.g., months or years), to commence                                 (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E     D     Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D     Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




  D    The defendant shall pay the cost of prosecution.

  D    The defendant shall pay the following court cost(s):

  D    The defendant shall forfeit the defendant's interest in the following property to the United States:
         Taurus 9mm handgun, Model PT111, Serial No, TZH88912               Ammunition in 12 gauge, 9mm, and. other calibers
         •Target Tactical rifle, Model OT-15, Serial No. OT-01001
         •Rock Island Arms 12 gauge shotgun, Serial No. RIA1375987
 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVT A assessment, (8) penalties, and (9) costs, mcludmg cost of prosecution and court costs. ·
